Citation Nr: 0634760	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected residuals, fracture 
left tibia and fibula.

2.  Entitlement to service connection for a back disorder as 
secondary to service-connected residuals, fracture left tibia 
and fibula.

3.  Entitlement to service connection for a bilateral hip 
disorder as secondary to service-connected residuals, 
fracture left tibia and fibula.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
September 1973.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2003 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 

In July 2003, the RO denied the veteran's claims of 
entitlement to service connection for a nervous condition and 
for a TDIU.  In January 2006, the RO denied the veteran's 
claims of entitlement to service connection for a back 
disability and for a hip disability, both claimed as 
secondary to the veteran's service-connected left leg 
condition. 

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.

The Board notes that in the veteran's April 2006 substantive 
appeal he appears to raise a claim for an increased rating 
for his service-connected left leg condition.  As the RO has 
not yet adjudicated this matter, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Initially, the Board points out that in March 2006 the 
veteran submitted a favorable March 2005 Social Security 
Administration (SSA) disability determination based on mental 
health problems.  In accordance with the VCAA and VA's duty 
to assist, the RO should contact the SSA and request any SSA 
disability award that may have been rendered on behalf of the 
veteran, as well as any medical reports that were considered 
in the decision.

Service connection is currently in effect for residuals, 
fracture left tibia and fibula. The veteran contends, 
essentially, that his current back and hip disabilities are a 
result of his service-connected left leg condition.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Effective October 10, 2006 38 C.F.R. § 3.310 was revised.  
38 C.F.R. § 3.310(b) provides that any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a  nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of  severity of the 
nonservice-connected disease or injury.  The rating  activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 CFR part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that at the time of the January 2006 rating 
decision there was no medical evidence of either a diagnosed 
back or hip disability.  Since that time, the veteran 
submitted February 2006 radiology reports from the Swedish 
Covenant Hospital reflecting moderate joint space narrowing 
and moderate bilateral facet joint disease at the L5-S1 level 
as well as findings of minimal degenerative changes involving 
the inferior aspect of the right and left hip joint.  
However, there is no opinion as to the etiological 
relationship, if any, between degenerative changes of the 
veteran's back and hips and his service-connected left leg 
condition.

Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo VA orthopedic 
examination, by a physician, to obtain full medical findings 
needed to resolve the claim on appeal.  The appellant is 
hereby advised that failure to report to the scheduled 
examination, without good cause, may result in denial of the 
claims.  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

Prior to arranging for the appellant to undergo further 
examination, the RO should give him another opportunity to 
submit information and/or evidence pertinent to the claim 
under appeal.  The RO should also invite the veteran to 
submit all evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the Court's 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
on appeal.

The Board notes that the veteran's claim for a TDIU is 
inextricably intertwined with his service connection claims.  
Accordingly, the RO must adjudicate the claims for service 
connection prior to readjudicating the claim for TDIU. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
depression, to include as secondary to a 
service-connected left leg condition, and 
for a back disability and a hip 
disability, both secondary to a service-
connected left leg condition, and for 
entitlement to a TDIU that is not 
currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.  

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
a copy of any existing decision that 
pertains to the veteran's claim of 
entitlement to SSA disability benefits, 
as well as the medical records relied 
upon in that decision.
 
3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current disability involving the 
veteran's back and hips, to include 
degenerative changes, diagnosed by x-ray 
in February 2006.  With respect to each 
such diagnosed disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability (ies) 
(a) was caused, or (b) is aggravated by 
the veteran's service-connected left leg 
condition.  If aggravation of a 
nonservice-connected back disability 
and/or hip disability by service-
connected left leg condition is found, 
the examiner should attempt to quantify 
the additional degree of disability 
resulting from the aggravation.

The examiner should also be requested to 
offer an opinion as to the impact the 
veteran's service-connected disabilities 
has on his ability to work.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for depression, to 
include as secondary to service-connected 
left leg condition, and service 
connection for a back disability and for 
a hip disability, both secondary to 
service-connected left leg condition.  
Thereafter, the RO should readjudicate 
the claim for entitlement to a TDIU.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


